Citation Nr: 0629213	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  04-20 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a compensable evaluation for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1988 to December 
1997.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, 
which denied a compensable evaluation for hypertension.

In a June 2004 statement in support of claim, the veteran 
claimed secondary service connection for tachycardia.  As 
this claim has not been adjudicated, it is referred to the RO 
for appropriate action.


FINDING OF FACT

The competent medical evidence does not demonstrate that the 
veteran's hypertension is manifested by diastolic pressure 
predominantly 100 or more; or systolic pressure predominantly 
160 or more; or a history of diastolic pressure predominantly 
100 or more requiring continuous medication for control.


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 U.S.C.A. §§ 4.1-
4.10, 4.104, Diagnostic Code 7101 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  The notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the RO sent VA notice letters to the veteran dated in 
June 2003 and January 2005.  These letters satisfied the four 
notice requirements delineated in Pelegrini pertaining to 
establishing entitlement to a compensable rating.  The 
veteran did not respond to the January 2005 letter.  Although 
the veteran was not provided with notice of the type of 
evidence necessary to establish an effective date, if a 
compensable rating was granted on appeal, since the claim is 
being denied, there can be no possibility of any prejudice to 
the claimant under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  Neither the veteran nor her 
representative has alleged any prejudice with respect to the 
timing of the notification, nor has any been shown.  There 
has been no prejudice to the appellant, and any defect in the 
timing or content of the notices has not affected the 
fairness of the adjudication.  Thus, VA had satisfied its 
duty to notify the appellant prior to readjudication in the 
January 2005 supplemental statement of the case.  No further 
VA notice is therefore required with respect to her claim.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA also afforded the 
veteran medical examinations in relation to her claim.  
Accordingly, the Board finds that no further assistance to 
the veteran in acquiring evidence is requires by statute.  
38 U.S.C.A. § 5103A.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issue discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2005) (harmless error).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects the ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  38 C.F.R. § 4.7.  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The RO has evaluated the veteran's hypertension under 
38 C.F.R. § 4.104, Diagnostic Code 7101.  Under this 
diagnostic code, a 10 percent rating is warranted where 
diastolic pressure is predominantly 100 or more; or systolic 
pressure predominantly 160 or more; or there is a history of 
diastolic pressure predominantly 100 or more requiring 
continuous medication for control.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2005).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a compensable evaluation for 
hypertension.

VA medical records from January 2002 to September 2004 
contain blood pressure readings that fail to show systolic 
pressure predominantly 160 or more, or diastolic pressure 
predominantly 100 or more.  Readings from May 2002 to October 
2002 show systolic pressure not higher than 150 and diastolic 
pressure not higher than 92.  Readings from January 2003 to 
October 2003 show systolic pressure not higher than 152 and 
diastolic pressure not higher than 97, with the exception of 
a diastolic pressure of 103 in May 2003, when the veteran was 
prescribed Lisinopril 20 mg.  Readings from May 2004 to 
September 2004 show systolic pressure not higher than 131 and 
diastolic pressure not higher than 84.  Even the veteran's 
representative observed that blood pressure readings ranged 
from 141/88 to 152/97; adding that the veteran's dosage of 
blood pressure medication was altered due to an increase in 
pulse rate.

A July 2003 VA examination report reflects four blood 
pressure readings with the highest systolic pressure of 128 
and the highest diastolic pressure of 86.  The most recent VA 
examination report of December 2004 contains several blood 
pressure readings with the highest systolic pressure of 140 
and diastolic pressure of 93.

While the VA medical records show that the veteran has been 
prescribed Lisinopril to treat her hypertension, the 
competent medical evidence is negative for any evidence that 
the veteran's hypertension is evidenced by diastolic pressure 
predominantly 100 or more, or systolic pressure predominantly 
160 or more, or a history of diastolic pressure predominantly 
100 or more requiring continuous medication for control.

The Board is aware of the veteran's own assertions and those 
of her representative as to the severity of her symptoms and 
the fact that she is taking medication for hypertension.  Lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  However, 
as laypersons, they are not competent to provide an opinion 
requiring medical knowledge, such as whether the symptoms 
satisfy the rating criteria.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  As a result, their assertions do not 
constitute competent medical evidence to support a 
compensable evaluation for hypertension

Thus, the competent medical evidence does not demonstrate 
that the veteran's hypertension warrants a compensable 
evaluation.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
and a compensable evaluation for hypertension is denied.


ORDER

A compensable evaluation for hypertension is denied.



____________________________________________
M. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


